Vermont Superior Court f
Environmental Division S“P 2 1 2910

 

v VERMONT
E N T R Y 0 R D E R ENV!RONMENTAL DN}S!ON
Chiorgno Building Permit Application Docket No. 71~5-10 Vtec
Project: Chiorgno Permit Application
Applicant: Vincent Chiorgno ` ` Municipal DRB Other
REMAND GRDER

On l\/lay 5, 2010, Applicant Vincent Chiorgno appealed a decision of the DRB for the
Town of PoWnal overturning the Zoning Administrator’s grant of a permit for him to
build an addition on his existing camp, on the basis that it fails to meet the access
requirements of § 3.3 of the Zoning BylaWs. Applicant represents himself in this appeal;
he seeks remand to the DRB, claiming, among other things, that he had proved to the DRB
that he has the required access and Was not trespassing on his neighbor's property. That
neighbor, Ms. Deborah Nicholas, has entered an appearance in this appeal, representing
herself

The ToWn of Pownal did not enter an appearance in the appeal; however, it had
designated Mr. Nelson Brownell, Who serves as the Zoning Adrninistrator as Well as the
Chair of the Selectboard, to participate in pretrial telephone conferences in this matter.
Mr. BroWnell participated in the ]une 21, 2010 telephone conference, but Was unavailable
to participate in the telephone conference held on September 20, 2010.

As discussed in the telephone conferences on ]une 21, 2010 and September 20, 2010, the
DRB decision that is the subject of the present appeal completely lacks the ”statement of
the factual bases on Which the [DRB] has made its conclusions and a statement of the
conclusions ” required by 24 V.S.A. § 4464(b)(1) for all DRB decisions (not only those
from towns that have adopted the more formal on~the~record proceedings). _The Court’s
entry order issued on ]uly 20, 2010, also outlined the issue and reminded the parties that
the ]une 24, 2010 scheduling order, as extended by entry order on july 13, 2010, gave the
parties until August 17, 2010, to file any pretrial motions. No motions or requests to
remand Were filed, other than as stated in Appellant’s Statement of Questions.

Page 2

Neither the DRB’s written decision nor the minutes of its hearing in this matter have any
factual findings or legal conclusions Therefore, the DRB decision in this matter is hereby
VACATED, as failing to comply with the minimum statutory standards of 24 V.S.A. §
4464(b)(l), and this matter is REMANDED to the DRB for it to take any appropriate
further action, CONCLUDING THIS APPEAL. lt will be up to the DRB whether it wishes
to hold any additional hearings, or simply to deliberate and vote again, and to issue a new
decision, with findings and conclusions, based on the evidence presented at its prior
hearing

'In any event, any appeal of a future decision of the DRB will require a new timely notice
of appeal, and will receive a new docket number. Any request for waiver of a filing fee
should be accompanied by a copy of this order.

M marx z/ sat 2@/@

Judge go Date ' y
Date copies Sent to:
Copies Sent to:
Appellant Vincent Chiorgno
Interested Person Deborah A. Nicholas
For Informational Purposes Only Town of Pownal